Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Comtex News Network, Inc. We consent to the incorporation by reference in the registration statements (Nos. 333-103217, 333-102297, 333-62716, 333-96265, 333-42395, and 333-37057) on Form S-8 of Comtex News Network, Inc. of our report dated September 18, 2008 relating to our audit of the financial statements for the year ended June 30, 2008, which appears in the Annual Report on Form 10-KSB of Comtex News Network, Inc. for the year ended June 30, 2008. /s/ TURNER, STONE & COMPANY, L.L.P. Dallas, Texas September
